

113 S1690 RS: Second Chance Reauthorization Act of 2013
U.S. Senate
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 580113th CONGRESS2d SessionS. 1690IN THE SENATE OF THE UNITED STATESNovember 13, 2013Mr. Leahy (for himself, Mr. Portman, Mr. Durbin, Ms. Klobuchar, Mr. Franken, Mr. Murphy, Mr. Brown, Ms. Landrieu, Mr. Menendez, Mrs. Gillibrand, Mr. King, Ms. Ayotte, Mr. Kaine, Mr. Wyden, Mr. Blumenthal, Mr. Rubio, Mr. Whitehouse, Mr. Booker, Mr. Coons, Ms. Collins, Ms. Hirono, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryOctober 1, 2014Reported, under authority of the order of the Senate of September 18, 2014, by Mr. Leahy, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo reauthorize the Second Chance Act of 2007.1.Short
			 titleThis Act may be cited as
			 the Second Chance Reauthorization Act
			 of 2013.2.Improvements to
			 existing programs(a)Reauthorization
			 of adult and juvenile offender State and local demonstration
			 projectsSection 2976 of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3797w) is amended—(1)by striking
			 subsection (a) and inserting the following:(a)Grant
				authorizationThe Attorney General shall make grants to States,
				local governments, territories, or Indian tribes, or any
			 combination thereof
				(in this section referred to as an eligible entity), in
				partnership with interested persons (including Federal corrections
			 and supervision agencies), services providers, and nonprofit organizations
				for the purpose of strategic planning and implementation of adult
			 and juvenile
				offender reentry
				projects.;(2)in subsection
			 (b)—(A)in paragraph (3), by inserting or reentry courts, after
			 community,;(B)in paragraph (6), by striking and at the end;(C)in paragraph (7), by striking the period at the end and inserting ; and; and(D)by adding at the end the following:(8)promoting employment opportunities consistent with the Transitional Jobs strategy (as defined in
			 section 4 of the Second Chance Act of 2007 (42 U.S.C. 17502)).;(3)by striking
			 subsections (d), (e), and (f) and inserting the following:(d)Combined grant
				application; priority consideration(1)In
				generalThe Attorney General shall develop a procedure to allow
				applicants to submit a single application for a planning grant
			 under subsection
				(e) and an implementation grant under subsection (f).(2)Priority
				considerationThe Attorney General shall give priority
				consideration to grant applications under subsections (e) and (f)
			 that include
				a commitment by the applicant to partner with a local evaluator to
			 identify and
				analyze data that will—(A)enable the
				grantee to target the intended offender population; and(B)serve as a
				baseline for purposes of the evaluation.(e)Planning
				grants(1)In
				generalExcept as provided in paragraph (3), the Attorney General
				may make a grant to an eligible entity of not more than $75,000 to
			 develop a
				strategic, collaborative plan for an adult or juvenile offender
			 reentry
				demonstration project as described in subsection (h) that includes—(A)a budget and a
				budget justification;(B)a description of
				the outcome measures that will be used to measure the effectiveness
			 of the
				program in promoting public safety and public health;(C)the activities
				proposed;(D)a schedule for
				completion of the activities described in subparagraph (C); and(E)a description of
				the personnel necessary to complete the activities described in
			 subparagraph
				(C).(2)Maximum total
				grants and geographic diversity(A)Maximum
				amountThe Attorney General may not make planning grants and
				implementation grants to 1 eligible entity in a total amount that
			 is more than
				a $1,000,000.(B)Geographic diversityThe Attorney General shall make every effort to ensure equitable geographic distribution of grants
			 under this section and take into consideration the needs of underserved
			 populations, including rural and tribal communities.(3)Period of
				grantA planning grant made under this subsection shall be for a
				period of not longer than 1 year, beginning on the first day of the
			 month in which the planning
				grant is made.(f)Implementation
				grants(1)ApplicationsAn
				eligible entity desiring an implementation grant under this
			 subsection shall
				submit to the Attorney General an application that—(A)contains a
				reentry strategic plan as described in subsection (h), which
			 describes the
				long-term strategy and incorporates a detailed implementation
			 schedule,
				including the plans of the applicant to fund the program after
			 Federal funding
				is discontinued;(B)identifies the
				local government role and the role of governmental agencies and
			 nonprofit
				organizations that will be coordinated by, and that will
			 collaborate on, the
				offender reentry strategy of the applicant, and certifies the
			 involvement of
				such agencies and organizations;(C)describes the
				evidence-based methodology and outcome measures that will be used
			 to evaluate
				the program funded with a grant under this subsection, and
			 specifically
				explains how such measurements will provide valid measures of the
			 impact of
				that program; and(D)describes how the
				project could be broadly replicated if demonstrated to be
			 effective.(2)RequirementsThe
				Attorney General may make a grant to an applicant under this
			 subsection only if
				the application—(A)reflects explicit
				support of the chief executive officer, or their designee, of the
			 State, unit of local government,
				territory, or Indian tribe applying for a grant under this
			 subsection;(B)provides
				extensive discussion of the role of Federal corrections, State
			 corrections departments, community
				corrections agencies, juvenile justice systems, and tribal or local
			 jail systems in
				ensuring successful reentry of offenders into their communities;(C)provides
				extensive evidence of collaboration with State and local government
			 agencies
				overseeing health, housing, child welfare, education, substance
			 abuse, victims
				services, and employment services, and with local law enforcement
				agencies;(D)provides a plan
				for analysis of the statutory, regulatory, rules-based, and
			 practice-based
				hurdles to reintegration of offenders into the community;(E)includes the use
				of a State, local, territorial, or tribal task force, described in
			 subsection
				(i), to carry out the activities funded under the grant;(F)provides a plan
				for continued collaboration with a local evaluator as necessary to
			 meeting the
				requirements under subsection (h); and(G)demonstrates that
				the applicant participated in the planning grant process or engaged
			 in
				comparable planning for the reentry project.(3)Priority
				considerationsThe Attorney General shall give priority to grant
				applications under this subsection that best—(A)focus initiative
				on geographic areas with a disproportionate population of offenders
			 released
				from prisons, jails, and juvenile facilities;(B)include—(i)input from
				nonprofit organizations, in any case where relevant input is
			 available and
				appropriate to the grant application;(ii)consultation
				with crime victims and offenders who are released from prisons,
			 jails, and
				juvenile facilities;(iii)coordination
				with families of offenders;(iv)input, where
				appropriate, from the juvenile justice coordinating council of the
				region;(v)input, where appropriate, from the reentry coordinating council of the region; and(vi)other interested persons, as appropriate;(C)demonstrate
				effective case assessment and management abilities in order to
			 provide
				comprehensive and continuous reentry, including—(i)planning for prerelease transitional
				housing and community release that begins upon admission for
			 juveniles and jail inmates, and, as appropriate, for prison inmates,
			 depending on the length of the sentence;(ii)establishing
				prerelease planning procedures to ensure that the eligibility of an
			 offender
				for Federal, tribal,  or State benefits upon release is established
			 prior to release,
				subject to any limitations in law, and to ensure that offenders
			 obtain all
				necessary referrals for reentry services, including assistance
			 identifying and
				securing suitable housing; and(iii)delivery of
				continuous and appropriate mental health services, drug treatment,
			 medical care, job training and
				placement, educational services, vocational services, and any other
			 service or support needed for
				reentry;(D)review the
				process by which the applicant adjudicates violations of parole,
			 probation, or
				supervision following release from prison, jail, or a juvenile
			 facility, taking
				into account public safety and the use of graduated,
			 community-based sanctions
				for minor and technical violations of parole, probation, or
			 supervision
				(specifically those violations that are not otherwise, and
			 independently, a
				violation of law);(E)provide for an
				independent evaluation of reentry programs that include, to the
			 maximum extent
				possible, random assignment and controlled studies to determine the
				effectiveness of such programs;(F)target moderate
				and high-risk offenders for reentry programs through validated
			 assessment
				tools; and(G)target offenders
				with histories of homelessness, substance abuse, or mental illness,
			 including a
				prerelease assessment of the housing status of the offender and
			 behavioral
				health needs of the offender with clear coordination with mental
			 health,
				substance abuse, and homelessness services systems to achieve
			 stable and
				permanent housing outcomes with appropriate support service.(4)AmountThe
				amount of a grant made under this subsection may not be more than
				$925,000.(5)Period of
				grantA grant made under this subsection shall be effective for a
				2-year period—(A)beginning on the
				date on which the planning grant awarded under subsection (e)
			 concludes;
				or(B)in the case of an
				implementation grant awarded to an eligible entity that did not
			 receive a
				planning grant, beginning on the date on which the implementation
			 grant is
				awarded.;(4)in subsection
			 (h)—(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and(B)by striking
			 paragraph (1) and inserting the following:(1)In
				generalAs a condition of receiving financial assistance under
				subsection (f), each application shall develop a comprehensive
			 reentry
				strategic plan that—(A)contains a plan
				to assess inmate reentry needs and measurable annual and 3-year
			 performance
				outcomes;(B)uses, to the
				maximum extent possible, randomly assigned and controlled studies,
			 or rigorous
				quasi-experimental studies with matched comparison groups, to
			 determine the
				effectiveness of the program funded with a grant under subsection
			 (f);
				and(C)includes as a
				goal of the plan to reduce the rate of recidivism for offenders
			 released from
				prison, jail or a juvenile facility with funds made available under
			 subsection
				(f).(2)Local
				evaluatorA partnership with a local evaluator described in
				subsection (d)(2) shall require the local evaluator to use the
			 baseline data
				and target population characteristics developed under a subsection
			 (e) planning
				grant to derive a feasible and meaningful target goal for
			 recidivism reduction
				during the 3-year period beginning on the date of implementation of
			 the
				program.;
				(5)in subsection
			 (i)(1)—(A)in the matter
			 preceding subparagraph (A), by striking under this section and
			 inserting under subsection (f); and(B)in subparagraph
			 (B), by striking subsection (e)(4) and inserting
			 subsection (f)(2)(D);(6)in subsection
			 (j)—(A)in paragraph (1),
			 by inserting for an implementation grant under subsection (f)
			 after applicant;(B)in paragraph
			 (2)—(i)in
			 subparagraph (E), by inserting , where appropriate after
			 support; and(ii)by
			 striking subparagraphs (F), (G), and (H), and inserting the following:(F)increased number
				of staff trained to administer reentry services;(G)increased
				proportion of individuals served by the program among those
			 eligible to receive
				services;(H)increased number
				of individuals receiving risk screening needs assessment, and case
			 planning
				services;(I)increased
				enrollment in, and completion of treatment services, including
			 substance abuse
				and mental health services among those assessed as needing such
				services;(J)increased
				enrollment in and degrees earned from educational programs,
			 including high school, GED,
				vocational training, and college education;(K)increased number
				of individuals obtaining and retaining employment;(L)increased number
				of individuals obtaining and maintaining housing;(M)increased self-reports of successful community living, including stability of living situation and
			 positive family relationships;(N)reduction in drug
				and alcohol use; and(O)reduction in
				recidivism rates for individuals receiving reentry services after
			 release, as
				compared to either baseline recidivism rates in the jurisdiction of
			 the grantee
				or recidivism rates of the control or comparison
				group.;
				(C)in paragraph (3),
			 by striking facilities. and inserting facilities,
			 including a cost-benefit analysis to determine the cost effectiveness of
			 the
			 reentry program.;(D)in paragraph (4),
			 by striking this section and inserting subsection
			 (f); and(E)in paragraph (5),
			 by striking this section and inserting subsection
			 (f);(7)in subsection
			 (k)(1), by striking this section each place the term appears and
			 inserting subsection (f);(8)in subsection
			 (l)—(A)in paragraph (2),
			 by inserting beginning on the date on which the most recent
			 implementation grant is made to the grantee under subsection (f) after
			 2-year period; and(B)in paragraph (4),
			 by striking over a 2-year period and inserting during the
			 2-year period described in paragraph (2);(9)in subsection
			 (o)(1), by striking appropriated and all that follows and
			 inserting the following: appropriated $35,000,000 for each of fiscal
			 years 2014 through 2018.; and(10)by adding at the
			 end the following:(p)DefinitionIn
				this section, the term
				reentry court means a program that—(1)monitors juvenile
				and adult eligible offenders reentering the community;(2)provides continual judicial supervision;(3)provides juvenile
				and adult eligible offenders reentering the community with
			 coordinated and
				comprehensive reentry services and programs, such as—(A)drug and alcohol
				testing and assessment for treatment;(B)assessment for
				substance abuse from a substance abuse professional who is approved
			 by the
				State or Indian tribe and licensed by the appropriate entity to
			 provide alcohol
				and drug addiction treatment, as appropriate;(C)substance abuse
				treatment from a provider that is approved by the State or Indian
			 tribe, and
				licensed, if necessary, to provide medical and other health
			 services;(D)health
				(including mental health) services and assessment;(E)aftercare and
				case management services that—(i)facilitate access
				to clinical care and related health services; and(ii)coordinate with
				such clinical care and related health services; and(F)any other
				services needed for reentry;(4)convenes
				community impact panels, victim impact panels, or victim impact
			 educational
				classes;(5)provides and
				coordinates the delivery of community services to juvenile and
			 adult eligible
				offenders, including—(A)housing
				assistance;(B)education;(C)job
				training;(D)conflict
				resolution skills training;(E)batterer
				intervention programs; and(F)other
				appropriate social services; and(6)establishes and
				implements graduated sanctions and
				incentives..(b)Grants for
			 family-Based substance abuse treatmentPart DD of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797s et
			 seq.) is
			 amended—(1)in section 2921
			 (42 U.S.C. 3797s), in the matter preceding paragraph (1), by inserting
			 nonprofit organizations, before and
			 Indian;(2)in section 2923
			 (42 U.S.C. 3797s–2), by adding at the end the following:(c)Priority
				considerationsThe Attorney General shall give priority
				consideration to grant applications for grants under section 2921
			 that are
				submitted by a nonprofit organization that demonstrates a
			 relationship with
				State and local criminal justice agencies, including—(1)within the
				judiciary and prosecutorial agencies; or(2)with the local
				corrections agencies, which shall be documented by a written
			 agreement that
				details the terms of access to facilities and participants and
			 provides
				information on the history of the organization of working with
			 correctional
				populations.;
				and(3)by striking
			 section 2926(a) (42 U.S.C. 3797s–5(a)), and inserting the following:(a)In
				generalThere are authorized to be appropriated to carry out this
				part $10,000,000 for each of fiscal years 2014 through
				2018..(c)Grant program
			 To evaluate and improve educational methods at prisons, jails, and
			 juvenile
			 facilitiesTitle I of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3711 et seq.) is amended—(1)by redesignating
			 part KK (42 U.S.C. 3797ee et seq.) as part LL;(2)by redesignating
			 the second part designated as part JJ, as added by the Second Chance Act
			 of
			 2007 (Public Law 110–199; 122 Stat. 677), relating to grants to evaluate
			 and
			 improve educational methods, as part KK;(3)by redesignating
			 the second section designated as section 3001 and section 3002 (42 U.S.C.
			 3797dd and 3797dd–1), as added by the Second Chance Act of 2007 (Public
			 Law
			 110–199; 122 Stat. 677), relating to grants to evaluate and improve
			 educational
			 methods, as sections 3005 and 3006, respectively;(4)in section 3005,
			 as so redesignated—(A)in subsection
			 (a)—(i)in
			 paragraph (2), by striking and at the end;(ii)in
			 paragraph (3), by striking the period at the end and inserting ;
			 and; and(iii)by adding at
			 the end the following:(4)implement methods
				to improve academic and vocational education for offenders in
			 prisons, jails,
				and juvenile facilities consistent with the best practices
			 identified in
				subsection
				(c).;(B)by redesignating
			 subsection (c) as subsection (d); and(C)by inserting
			 after subsection (b), the following:(c)Best
				practicesNot later than 180 days after the date of enactment of
				the Second Chance Reauthorization Act of
				2013, the Attorney General shall identify and publish best
				practices relating to academic and vocational education for
			 offenders in
				prisons, jails, and juvenile facilities. The best practices shall
			 consider the
				evaluations performed and recommendations made under grants made
			 under
				subsection (a) before the date of enactment of the
				Second Chance Reauthorization Act of
				2013.;
				and(5)in section 3006,
			 as so redesignated, by striking to carry and all that follows
			 through 2010 and inserting for each of fiscal years 2014,
			 2015, 2016, 2017, and 2018 for grants for purposes described in section
			 3005(a)(4).(d)Careers training demonstration grantsSection 115 of the Second
			 Chance Act of 2007 (42 U.S.C. 17511) is amended—(1)in subsection
			 (a)—(A)by striking and Indian and inserting nonprofit
			 organizations, and Indian; and(B)by striking technology career training to prisoners and inserting career training, including subsidized employment, when part of a training program, to prisoners and
			 reentering youth and adults;(2)in subsection (b)—(A)by striking technology careers training;(B)by striking technology-based; and(C)by inserting , as well as upon transition and reentry into the community after facility;(3)by striking
			 subsections (c) and (e);(4)by inserting
			 after subsection (b) the following:(c)Priority
				considerationPriority consideration shall be given to any
				application under this section that—(1)provides assessment of local demand for employees in the geographic areas to which offenders are
			 likely to return;(2)conducts individualized reentry career planning upon the start of incarceration or post-release
			 employment planning for each offender served under the grant;(3)demonstrates connections to employers within the local community; or(4)tracks and monitors employment outcomes.; and(5)by adding at the
			 end the following:(e)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $10,000,000 for each of fiscal years 2014,
			 2015, 2016,
				2017, and
				2018..(e)Offender
			 reentry substance abuse and criminal justice collaboration
			 programSection 201(f)(1) of the Second Chance Act of 2007 (42
			 U.S.C. 17521(f)(1)) is amended to read as follows:(1)In
				generalThere are authorized to be appropriated to carry out this
				section $15,000,000 for each of fiscal years 2014 through
				2018..(f)Community-Based
			 mentoring and transitional service grants to nonprofit organizations(1)In
			 generalSection 211 of the Second Chance Act of 2007 (42 U.S.C.
			 17531) is amended—(A)in the header, by
			 striking Mentoring grants to
			 nonprofit organizations and inserting
			 Community-based mentoring
			 and transitional service grants to nonprofit organizations;(B)in subsection
			 (a), by striking mentoring and other;(C)in subsection
			 (b), by striking paragraph (2) and inserting the following:(2)transitional
				services to assist in the reintegration of offenders into the
			 community,
				including—(A)educational,
				literacy, and vocational, services and	the Transitional Jobs
			 strategy;(B)substance abuse
				treatment and services;(C)coordinated
				supervision and comprehensive services for offenders, including
			 housing and
				mental and physical health care;(D)family services;
				and(E)validated
				assessment tools to assess the risk factors of returning inmates;
				and; and(D)in subsection
			 (f), by striking this section and all that
			 follows and inserting the following: this section $15,000,000 for fiscal
			 years 2014 through 2018..(2)Table of
			 contents amendmentThe table of contents in section 2 of the
			 Second Chance Act of 2007 (42 U.S.C. 17501 notePublic Law 110–199; 122 Stat. 657) is amended by striking
			 the
			 item relating to section 211 and inserting the following:Sec. 211. Community-based
				mentoring and transitional service
				grants..(g)Definitions(1)In generalSection 4 of the Second Chance Act of 2007 (42 U.S.C.  17502) is amended to read as follows:4.DefinitionsIn this Act—(1)the term exoneree means an individual who—(A)has been convicted of a Federal, tribal, or State offense that is punishable by a term of
			 imprisonment of more than 1 year;(B)has served a term of imprisonment for not less than 6 months in a Federal, tribal, or State prison
			 or correctional facility as a result of the conviction described in
			 subparagraph (A); and(C)has been determined to be factually innocent of the offense described in subparagraph (A);(2)the term Indian tribe has the meaning given in section 901 of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C. 3791);(3)the term offender includes an exoneree; and(4)the term Transitional Jobs strategy means an employment strategy for youth and adults who are chronically unemployed or those that
			 have barriers to employment that—(A)is conducted by  State, tribal, and local governments, State, tribal, and local  workforce boards,
			 and nonprofit organizations;(B)provides time-limited employment using individual placements, team placements, and social
			 enterprise placements, without displacing existing employees;(C)pays wages in accordance with applicable law, but in no event less than the higher of the rate
			 specified in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 206(a)(1)) or the applicable State or local minimum wage law, which
			 are subsidized, in whole or in part, by public funds;(D)combines time-limited employment with activities that promote skill development, remove barriers to
			 employment, and lead to unsubsidized employment such as a thorough
			 orientation and individual assessment, job readiness and life skills
			 training, case management and supportive services, adult education and
			 training, child support-related services, job retention support and
			 incentives, and other similar activities;(E)places participants into unsubsidized employment; and(F)provides job retention, re-employment services, and continuing and  vocational education to ensure
			 continuing participation in unsubsidized employment and identification of
			 opportunities for advancement..(2)Table of
			 contents amendmentThe table of contents in section 2 of the
			 Second Chance Act of 2007 (42 U.S.C. 17501 notePublic Law 110–199; 122 Stat. 657) is amended by striking
			 the
			 item relating to section 4 and inserting the following:Sec. 4. Definitions.. (h)Extension of the length of section 2976 grantsSection 6(1) of the Second Chance Act of 2007 (42 U.S.C. 17504(1)) is amended by striking 211, and 212 and inserting and 211 or under section 2976 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w) after and 212.3.Audit and
			 accountability of grantees(a)DefinitionIn
			 this section, the term unresolved audit finding means an audit
			 report finding or recommendation that a grantee has used grant funds for
			 an
			 unauthorized expenditure or otherwise unallowable cost that is not closed
			 or
			 resolved during a 1-year period beginning on the date of an initial
			 notification of the finding or recommendation.(b)Audit
			 requirementBeginning in fiscal year 2013, and every 3 years
			 thereafter, the Inspector General of the Department of Justice shall
			 conduct an
			 audit of not less than 5 percent of all grantees that are awarded funding
			 under—(1)section 2976(b)
			 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42
			 U.S.C.
			 3797w(b));(2)part CC of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797q et
			 seq.), as amended by this Act;(32)part DD of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797s et
			 seq.);(43)part JJ of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797dd
			 et seq.); or(54)section 115, 201,
			 or 211 of the Second Chance Act of 2007 (42 U.S.C. 17511, 17521, and
			 17531).(c)Mandatory
			 exclusionA grantee that is found to have an unresolved audit
			 finding under an audit conducted under subsection (b) may not receive
			 grant
			 funds under the grant programs described in paragraphs (1) through (5) of
			 subsection (b) in the fiscal year following the fiscal year to which the
			 finding relates.(d)Priority of
			 grant awardsThe Attorney General, in awarding grants under the
			 programs described in paragraphs (1) through (5) of subsection (b) shall
			 give
			 priority to eligible entities that during the 2-year period preceding the
			 application for a grant have not been found to have an unresolved audit
			 finding.(e)Prohibition on lobbying activity(1)In generalAmounts authorized to be appropriated to carry out a grant program described in paragraphs (1)
			 through (5) of subsection (b) may not be used by any grant recipient to—(A)lobby any representative of the Department of Justice regarding the award of grant funding; or(B)lobby any representative of a Federal, State, local, or tribal government regarding the award of
			 grant funding.(2)PenaltyIf the Attorney General determines that any recipient of a grant under this Act has violated
			 paragraph (1), the Attorney General shall—(A)require the grant recipient to repay the grant in full; and(B)prohibit the grant recipient from receiving another grant under any grant program described in
			 paragraphs (1) through (5) of subsection (b) for not less than 5 years.4.Federal reentry
			 improvements(a)Responsible
			 reintegration of offendersSection 212 of the Second Chance Act
			 of 2007 (42 U.S.C. 17532) is repealed.(b)Federal
			 prisoner reentry initiativeSection 231 of the Second Chance Act
			 of 2007 (42 U.S.C. 17541) is amended—(1)in subsection
			 (g)—(A)in paragraph (3),
			 by striking carried out during fiscal years 2009 and 2010 and
			 inserting carried out during fiscal years 2014 through 2018;
			 and(B)in paragraph
			 (5)(A)—(i)in
			 clause (i), by striking 65 years and inserting 60
			 years; and(ii)in clause (ii), by
			 striking or 75 percent and inserting or
			 2/3;(2)by striking
			 subsection (h);(3)by redesignating
			 subsection (i) as subsection (h); and(4)in subsection
			 (h), as so redesignated, by striking 2009 and 2010 and inserting
			 2014 through 2018.(c)Enhancing
			 reporting requirements pertaining to community
			 correctionsSection 3624(c) of title 18, United States Code, is
			 amended—(1)in paragraph (5),
			 in the second sentence, by inserting , and number of prisoners not being
			 placed in community corrections facilities for each reason set forth
			 before , and any other information; and(2)in paragraph (6),
			 by striking the Second Chance Act of 2007 and inserting
			 the Second Chance Reauthorization Act
			 of 2013.(d)Termination of
			 study on effectiveness of depot naltrexone for heroin
			 addictionSection 244 of the Second Chance Act of 2007 (42 U.S.C.
			 17554) is repealed.(e)Authorization
			 of appropriations for researchSection 245 of the Second Chance
			 Act of 2007 (42 U.S.C. 17555) is amended—(1)by striking
			 243, and 244 and inserting and 243; and(2)by striking
			 $10,000,000 for each of the fiscal years 2009 and 2010 and inserting $5,000,000 for each of the fiscal years 2014, 2015, 2016, 2017, and
			 2018.(f)Federal
			 prisoner recidivism reduction programming enhancement(1)In
			 generalSection 3621 of title 18, United States Code, is
			 amended—(A)by redesignating
			 subsection (g) as subsection (h); and(B)by inserting
			 after subsection (f) the following:(g)Partnerships To
				expand access to reentry programs proven To reduce recidivism(1)DefinitionThe
				term demonstrated to reduce recidivism means that the Director of
				Bureau of Prisons has determined that appropriate research has been
			 conducted
				and has validated the effectiveness of the type of program on
				recidivism.(2)Eligibility for
				recidivism reduction partnershipA faith-based or community-based
				nonprofit organization that provides mentoring or other programs
			 that have been
				demonstrated to reduce recidivism is eligible to enter into a
			 recidivism
				reduction partnership with a prison or community-based facility
			 operated by the
				Bureau of Prisons.(3)Recidivism
				reduction partnershipsThe Director of the Bureau of Prisons
				shall develop policies to require wardens of prisons and
			 community-based
				facilities to enter into recidivism reduction partnerships with
			 faith-based and
				community-based nonprofit organizations that are willing to
			 provide, on a
				volunteer basis, programs described in paragraph (2).(4)Reporting
				requirementThe Director of the Bureau of Prisons shall submit to
				Congress an annual report on the last day of each fiscal year that—(A)details, for each
				prison and community-based facility for the fiscal year just ended—(i)the number of
				recidivism reduction partnerships under this section that were in
				effect;(ii)the number of
				volunteers that provided recidivism reduction programming; and(iii)the number of
				recidivism reduction programming hours provided; and(B)explains any
				disparities between facilities in the numbers reported under
			 subparagraph
				(A)..(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect 180
			 days after the date of enactment of this Act.(g)Repeals(1)Section 2978 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3797w–2) is repealed.(2)Part CC of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797q et
			 seq.) is repealed.5.Task Force on Federal programs and activities relating to reentry of offenders(a)Task Force RequiredThe Attorney General, in consultation with the Secretary of Housing and Urban Development, the
			 Secretary of Labor, the Secretary of Education, the Secretary of Health
			 and Human Services, the Secretary of Veterans Affairs, the Secretary of
			 Agriculture, and the heads of such other agencies of the Federal
			 Government as the Attorney General considers appropriate, and in
			 collaboration with interested persons, service providers, nonprofit
			 organizations, States, tribal, and local governments, shall establish an
			 interagency task force on Federal programs and activities relating to the
			 reentry of offenders into the community (referred to in this section as
			 the Task Force).(b)DutiesThe Task Force shall—(1)identify such programs and activities that may be resulting in overlap or duplication of services,
			 the scope of such overlap or duplication, and the relationship of such
			 overlap and duplication to public safety, public health, and effectiveness
			 and efficiency;(2)identify methods to improve collaboration and coordination of such programs and activities;(3)identify areas of responsibility in which improved collaboration and coordination of such programs
			 and activities would result in increased effectiveness or efficiency;(4)develop innovative interagency or intergovernmental programs, activities, or procedures that would
			 improve outcomes of reentering offenders and children of offenders;(5)develop methods for increasing regular communication  among agencies that would increase
			 interagency program effectiveness;(6)identify areas of research that can be coordinated across agencies with an emphasis on applying
			 evidence-based practices to support, treatment, and intervention programs
			 for reentering offenders;(7)identify funding areas that should be coordinated across agencies and any gaps in funding; and(8)in collaboration with the National Adult and Juvenile Offender Reentry Resources Center, identify
			 successful programs currently operating and collect best practices in
			 offender reentry from demonstration grantees and other agencies and
			 organizations, determine the extent to which such programs and practices
			 can be replicated, and make information on such programs and practices
			 available to States, localities, nonprofit organizations, and others.(c)Report(1)In generalNot later than 1 year after the date of the enactment of this Act, the Task Force shall submit a
			 report, including recommendations, to Congress on barriers to reentry.(2)ContentsThe report required under paragraph (1) shall identify Federal and other barriers to successful
			 reentry of offenders into the community and analyze the effects of such
			 barriers on offenders and on children and other family members of
			 offenders, including—(A)admissions and evictions from Federal housing programs;(B)child support obligations and procedures;(C)Social Security benefits, veterans benefits, food stamps, and other forms of Federal public
			 assistance;(D)Medicaid Program and Medicare Program procedures, requirements, regulations, and guidelines;(E)education programs, financial assistance, and full civic participation;(F)Temporary Assistance for Needy Families program funding criteria and other welfare benefits;(G)employment and training;(H)reentry procedures, case planning, and transitions of persons from the custody of the Federal
			 Bureau of Prisons to a Federal parole or probation program or community
			 corrections;(I)laws, regulations, rules, and practices that may require a parolee to return to the same county
			 that they were living in before their arrest and therefore prevent
			 offenders from changing their setting upon release; and(J)trying to establish pre-release planning procedures for prisoners to ensure that a prisoner's
			 eligibility for Federal or State benefits (including Medicaid, Medicare,
			 Social Security and veterans benefits) upon release is established prior
			 to release, subject to any limitations in law, and to ensure that
			 prisoners are provided with referrals to appropriate social and health
			 services or are referred to appropriate nonprofit organizations.(d)Updated reportsOn an annual basis, the Task Force shall submit to Congress an updated report on the activities of
			 the Task Force, including specific recommendations on issues described in
			 subsections (b) and (c).6.Protecting important funding for crime victims and law enforcementSection 8(e)(1) of the Prison Rape Elimination Act of 2003 (42 U.S.C. 15607(e)(1)) is amended by
			 adding at the end the following:(C)Limitation(i)Violence Against Women ActFor purposes of this subsection,  a grant program shall not be considered to be covered by this
			 subsection if the program is administered by the Office of Violence
			 Against Women.(ii)DelayDuring the 4-year period beginning on the date of enactment of the Second Chance Reauthorization Act of 2013, for purposes of this subsection,	a grant program shall not
			 be considered to be covered by this
			 subsection if the program is funded under subpart 1 of part E of title I
			 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et
			 seq.) or section 221 of the Juvenile Justice and Delinquency Prevention
			 Act of 1974 (42 U.S.C. 5631), except for the portion of funds used toward
			 the construction,
			 administration, or operations of a police lockup, jail, prison, or other
			 detention facility.(iii)Applicability to fundsNo funds appropriated  to programs described in clause (i) or (ii), including any funds
			 appropriated before
			 the date of enactment of the  Second Chance Reauthorization Act of 2013
			 that remain available for obligation as of such date of enactment, may be
			 reduced under this
			 section..October 1, 2014Reported with amendments